 Back to Form 10-Q [form10-q.htm]
Exhibit 10.10
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
AHCA CONTRACT NO. FA905
AMENDMENT NO. 5


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the "Vendor," or “Health Plan,” is
hereby amended as follows:


1.
Standard Contract, Section III., Item E., Name, Mailing and Street Address of
Payee, sub-items 1. and 2., are hereby deleted and replaced as follows:

 
 
1.
The name (Vendor name as shown on Page 1 of this Contract) and mailing address
of the official payee to whom the payment shall be made:

 
Healthease of Florida, Inc.
P.O. Box 31379
Tampa, FL 33634
 
 
2.
The name of the contact person and street address where financial and
administrative records are maintained:

 
Thomas Tran
Healthease of Florida, Inc.
8735 Henderson Road
Tampa, FL 33634
 
2.
Attachment II, Core Contract Provisions, Section I, Definitions and Acronyms,
Item A., Definitions, the following definitions are hereby included or amended
to now read as follows:



Avatar — In relation to Section XI, Information Management Systems, Item K.,
Social Networking:  A small graphic or pseudonym used on a website that
identifies the person logging in.


Blog (Web Blog) — In relation to Section XI, Information Management Systems,
Item K., Social Networking: A type of website, usually maintained by an
individual with regular entries of commentary, descriptions of events, or other
material such as graphics or video.  Entries are commonly displayed in
reverse-chronological order.


Broadcast — In relation to Section XI, Information Management Systems, Item K.,
Social Networking: Video, audio, text, or email messages transmitted through an
internet, cellular or wireless network for display on any device.


Direct Submitter (FFS PSNs Only) — A Medicaid fee-for-service provider that has
been authorized by the fee-for-service Health Plan to submit electronic claims
directly to the Agency’s Medicaid fiscal agent for payment without requiring
such claims to be submitted by the provider to the Health Plan for individual
authorization and subsequent submission by that FFS Health Plan to the Medicaid
fiscal agent.  The FFS Health Plan must submit direct submitter authorization
requests, in writing, to its Health Systems Development contract manager in
order for such providers to be processed by the Medicaid fiscal agent for direct
submitter inclusion.  The payment reconciliation process specified in Attachment
II, Section XIII, Method of Payment, includes claims submitted by direct
submitters.

AHCA Contract No. FA905, Amendment No. 5, Page 1 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
Excluded Parties List System (EPLS) — The Excluded Parties List System (EPLS) is
a federal database containing information regarding entities debarred,
suspended, proposed for debarment, excluded or disqualified under the
nonprocurement common rule, or otherwise declared ineligible from receiving
federal contracts, certain subcontracts, and certain federal assistance and
benefits.


Friends/Followers — In relation to Section XI, Information Management Systems,
Item K., Social Networking: Persons that choose to interact through online
social networks by creating accounts or pages and proactively connecting with
others.


Interactions — In relation to Section XI, Information Management Systems, Item
K., Social Networking: Conversational exchange of messages.


Overpayment — Overpayment defined in accordance with s. 409.913, F.S., includes
any amount that is not authorized to be paid by the Medicaid program whether
paid as a result of inaccurate or improper cost reporting, improper claiming,
unacceptable practices, fraud, abuse, or mistake.


Protected Health Information (PHI) — For purposes of this Attachment, protected
health information shall have the same meaning and effect as defined in 45 CFR
160 and 164, limited to the information created, received, maintained or
transmitted by the Health Plan from, or on behalf of the Agency.


Social Networking Applications — In relation to Section XI, Information
Management Systems, Item K., Social Networking: Web-based services (excluding
the Health Plan’s State-mandated website content, member portal, and provider
portal) that provide a variety of ways for users to interact, such as email,
comment posting, image sharing, invitation and instant messaging services.


Static Content — In relation to Section XI, Information Management Systems, Item
K., Social Networking: Copy written by the Health Plan or taken from an outside
authoritative source for web posting, for any period of time, shall be defined
as Static Content and considered member materials under Attachment II, Section
IV, Enrollee Services, Community Outreach and Marketing, Item A., Enrollee
Services, of this Contract.  Static content does not include individualized
emails or status messages.


Tags/Tagging — In relation to Section XI, Information Management Systems, Item
K., Social Networking: Placing personal identification information within a
picture or video.  Tags generally are presented as hovering links to additional
information about the individual identified.


Username — In relation to Section XI, Information Management Systems, Item K.,
Social Networking: An identifying pseudonym associating the author to messages
or content generated.

AHCA Contract No. FA905, Amendment No. 5, Page 2 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
3.
Attachment II, Core Contract Provisions, Section II, General Overview, Item D.,
General Responsibilities of the Health Plan, sub-item 4.a. is hereby amended to
now read as follows:

  
 
a.
The Health Plan shall provide written materials for Agency review as follows
unless specified elsewhere in the Contract:



 
(1)
Third party administrator subcontracts for FFS PSNs to BMHC at least ninety (90)
calendar days before the effective date of the subcontract or change;

 
 
(2)
Managed Behavioral Health Organization subcontracts to BMHC at least forty-five
(45) calendar days before the effective date of the subcontract or change; and

 
 
(3)
Other written materials to BMHC at least forty-five (45) calendar days before
the effective date of the material or change.

 
4.
Attachment II, Core Contract Provisions, Section III, Eligibility and
Enrollment, Item C., Disenrollment, sub-item 4., Involuntary Disenrollment
Requests, is hereby amended to include sub-item a.(3) as follows:

 
 
(3)
Falsification of prescriptions by an enrollee.  In such cases the Health Plan
shall report the event to MPI.



5.
Attachment II, Core Contract Provisions, Section IV, Enrollee Services,
Community Outreach and Marketing, Item A., Enrollee Services, sub-item 6.a.(12)
is hereby amended to change the telephone number to (850) 412-4502.



6.
Attachment II, Core Contract Provisions, Section IV, Enrollee Services,
Community Outreach and Marketing, Item A., Enrollee Services, sub-item 6.a.(23)
is hereby amended to now read as follows:



 
(23)
Procedures for reporting fraud, abuse and overpayment that includes the
following specific language:



 
(a)
To report suspected fraud and/or abuse in Florida Medicaid, call the Consumer
Complaint Hotline toll-free at 1-888-419-3456 or complete a Medicaid Fraud and
Abuse Complaint Form, which is available online at:
https://apps.ahca.myflorida.com/InspectorGeneral/fraud_complaintform.aspx;



 
(b)
If you report suspected fraud and your report results in a fine, penalty, or
forfeiture of property from a doctor or other health care provider, you may be
eligible for a reward through the Attorney General’s Fraud Rewards Program
(toll-free 1-866-966-7226 or 850-414-3990).  The reward may be up to twenty-five
percent (25%) of the amount recovered, or a maximum of $500,000 per case
(Florida Statutes Chapter 409.9203). You can talk to the Attorney General’s
Office about keeping your identity confidential and protected.


AHCA Contract No. FA905, Amendment No. 5, Page 3 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract



7.
Attachment II, Core Contract Provisions, Section V, Covered Services, Item H.,
Coverage Provisions, sub-item 2.e. is hereby amended to now read as follows:



 
e.
The Health Plan shall cover fluoride treatment by a physician or a dentist for
children/adolescents even if the Health Plan does not provide dental
coverage.  Fluoride varnish application in a physician’s office is limited to
children up to three and one half (3 ½) years (42 months) of age.



8.
Attachment II, Core Contract Provisions, Section V, Covered Services, Item H.,
Coverage Provisions, sub-item 8., Out of Plan Use of Non-Emergency Services, the
third sentence is hereby amended to now read as follows:



Written follow-up documentation of the approval must be provided to the
out-of-network provider within one (1) business day after the approval.


9.
Attachment II, Core Contract Provisions, Section V, Covered Services, Item H.,
Coverage Provisions, sub-item 16.j. is hereby amended to now read as follows:



 
j.
Capitated Health Plans shall submit behavioral health pharmacy encounter data if
behavioral health is a Health Plan covered service, to the BMHC secure file
transfer protocol site in a format supplied by the Agency on an on-going
quarterly schedule, as specified in Attachment II, Section XII, Reporting
Requirements and the Health Plan Report Guide.



10.
Attachment II, Core Contract Provisions, Section V, Covered Services, Item H.,
Coverage Provisions, is hereby amended to include sub-item 16.I. as follows:



 
I.
Capitated health plans may have a pharmacy lock-in program that conforms to the
requirements in the Medicaid Prescribed Drug Services Coverage, Limitations and
Reimbursement Handbook, provided it is submitted in writing to BMHC and approved
by the Agency in advance of implementation.



11.
Attachment II, Core Contract Provisions, Section VII, Provider Network, Item B.,
Network Standards, sub-item 3.c. is hereby amended to include the following:



The Health Plan shall not deny claims for services delivered by these providers
solely based on the period between the date of service and the date of clean
claim submission, unless that period exceeds three-hundred and sixty-five (365)
calendar days, and shall be reimbursed by the Health Plan at the rate negotiated
between the Health Plan and the public provider or the applicable Medicaid
fee-for-service rate.  The Medicaid FFS rate is the standard Medicaid fee
schedule rate or the CHD cost-based rate as specified by the County Health
Department Clinic Services Coverage and Limitations Handbook for applicable
rates.


12.
Attachment II, Core Contract Provisions, Section VII, Provider Network, Item H.,
Credentialing and Recredentialing, sub-item 2.c.(2) is hereby amended to now
read as follows:

 
 
(2)
The Health Plan shall not contract with any provider who has a record of illegal
conduct; i.e., found guilty of, regardless of adjudication, or who entered a
plea of nolo contendere or guilty to any of the offenses listed in s. 435.04,
F.S.;

 
AHCA Contract No. FA905, Amendment No. 5, Page 4 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
13.
Attachment II, Core Contract Provisions, Section VII, Provider Network, Item H.,
Credentialing and Recredentialing, is hereby amended to now include sub-item 8.
as follows:



 
8.
The Health Plan shall submit disclosures and notifications to the federal
Department of Health and Human Services (DHHS) Office of the Inspector General
(OIG) and to MPI in accordance with s. 1128, s. 1156, and s. 1892, of the Social
Security Act, 42 CFR 455.106, 42 CFR 1002.3, and 42 CFR 1001.1, as described in
Section X, E.,11., Fraud and Abuse Prevention, of this Contract.



14.
Attachment II, Core Contract Provisions, Section VIII, Quality Management, Item
A., Quality Improvement, sub-item 3.a.(7) is hereby deleted in its entirety and
replaced with the following:



 
(7)
PIP Documentation

 
 
(a)
PIP Proposal

 
 
(i)
Within ninety (90) calendar days after initial Contract execution, the Health
Plan shall submit to the BMHC, in writing, a proposal for each planned PIP.

 
 
(ii)
Each PIP proposal shall be submitted using the most recent version of the EQRO
PIP validation form.  The EQRO PIP validation form may be obtained from the
following website: www.myfloridaeqro.com/. Instructions for using the form to
submit PIP proposals and updates may be obtained from the BMHC.

 
 
(iii)
Activities 1 through 6 of the EQRO PIP validation form must be addressed in the
PIP proposal.

 
 
(iv)
In the event the Health Plan elects to modify a portion of the PIP proposal
after initial Agency approval, a written request to do so must be submitted to
the BMHC.

 
 
(b)
Annual PIP Submission

 
 
(i)
The Health Plan shall submit on-going PIPs annually by August 1st to the BMHC
for review and approval.

 
 
(ii)
The Health Plan shall update the EQRO PIP validation form in its annual
submission to reflect the Health Plan’s progress. The Health Plan is not
required to transfer on-going PIPs to a new, updated EQRO form.

 
 
(iii)
The Health Plan shall submit the BMHC-approved EQRO PIP validation form to the
EQRO upon its request for validation.  The Health Plan shall not make changes to
the BMHC-approved PIP being submitted to the EQRO unless expressly permitted by
the BMHC in writing.

 
15.
Attachment II, Core Contract Provisions, Section VIII, Quality Management, Item
A., Quality Improvement, sub-item 4.a., Cultural Competency Plan, the third
sentence is hereby amended to now read as follows:



The CCP shall be updated annually and submitted to BMHC by June 1st for approval
for implementation by September 1st of each Contract year.
 
AHCA Contract No. FA905, Amendment No. 5, Page 5 of 45
 
 

--------------------------------------------------------------------------------

 


Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract



16.
Attachment II, Core Contract Provisions, Section IX, Grievance System, Item A.,
General Requirements, sub-item 8. is hereby amended to now read as follows:



 
8.
The Health Plan shall keep a log of complaints that do not become grievances,
including date, complainant and enrollee name(s), nature of complaint,
description of resolution and final disposition. The Health Plan shall submit
this report upon request of the Agency.



17.
Attachment II, Core Contract Provisions, Section IX, Grievance System, Item E.,
Resolution and Notification, sub-item 7.c.(4) is hereby amended to change the
telephone number to (850) 412-4502.



18.
Attachment II, Core Contract Provisions, Section X, Administration and
Management, Item B., Staffing, is hereby amended to include sub-item 2.m. as
follows:



 
m.
Social Networking Administrator:  If the Health Plan elects to use social
networking, the Health Plan shall have a Social Networking Administrator, who
may hold another position, but is ultimately responsible for policy development,
implementation and oversight of all social networking activities.



19.
Attachment II, Core Contract Provisions, Section X, Administration and
Management, Item E., Fraud and Abuse Prevention, is hereby deleted and replaced
in its entirety as follows:

 
                E.     Fraud and Abuse Prevention


 
1.
The Health Plan shall establish functions and activities governing program
integrity in order to reduce the incidence of fraud and abuse and shall comply
with all state and federal program integrity requirements, including but not
limited to the applicable provisions of the Social Security Act, ss. 1128, 1902,
1903, and 1932; 42 CFR 431, 433, 434, 435, 438, 441, 447, 455; 45 CFR Part 74;
Chapters 409, 414, 458, 459, 460, 461, 626, 641 and 932, F.S., and 59A-12.0073,
59G and 69D-2, FAC.



 
2.
The Health Plan’s compliance officer as described in Attachment II, Section X,
Administration and Management, Item B., Staffing, sub-item 2.j., shall have
unrestricted access to the Health Plan’s governing body for compliance
reporting, including fraud and abuse and overpayment.



 
3.
The Health Plan shall have adequate staffing and resources to enable the
compliance officer to investigate unusual incidents and develop and implement
corrective action plans relating to fraud and abuse and overpayment.

 
 
a.
The Health Plan shall establish and maintain a fraud investigative unit to
investigate possible acts of fraud, abuse or overpayment, or may subcontract
such functions.



 
b.
If a Health Plan subcontracts for the investigation of fraudulent claims and
other types of program abuse by enrollees or service providers, the Health Plan
shall file the following with the Bureau of Medicaid Program Integrity (MPI) for
approval at least sixty (60) calendar days before subcontract execution:



 
(1)
The names, addresses, telephone numbers, e-mail addresses, and fax numbers of
the principals of the entity with which the Health Plan wishes to subcontract;

 
AHCA Contract No. FA905, Amendment No. 5, Page 6 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
(2)
A description of the qualifications of the principals of the entity with which
the Health Plan wishes to subcontract; and

 
 
(3)
The proposed subcontract.

 
 
c.
The Health Plan shall submit to MPI such executed subcontracts, attachments,
exhibits, addendums or amendments thereto, within thirty (30) calendar days
after execution.

 
 
d.
The Health plan shall notify MPI and provide a copy of any corporate integrity
or corporate compliance agreements within thirty (30) calendar days after
execution of such agreements.

 
 
e.
The Health Plan shall notify MPI and provide a copy of any corrective action
plans required by the Department of Financial Services (DFS) and/or federal
governmental entities, excluding AHCA, within thirty (30) calendar days after
execution of such plans.



 
4.
The Health Plan’s written fraud and abuse prevention program shall have internal
controls and policies and procedures in place that are designed to prevent,
reduce, detect, correct and report known or suspected fraud and abuse
activities.



 
5.
The Health Plan shall submit its compliance plan, anti-fraud plan, and its fraud
and abuse policies and procedures, or any changes to these items, to MPI for
written approval at least forty-five (45) calendar days before those plans and
procedures are implemented.



a.     At a minimum the compliance plan shall include:


 
(1)
Written policies, procedures and standards of conduct that articulate the Health
Plan’s commitment to comply with all applicable federal and state standards;

 
 
(2)
The designation of a compliance officer and a compliance committee accountable
to senior management;



 
(3)
Effective training and education of the compliance officer and the Health Plan’s
employees



 
(4)
Effective lines of communication between the compliance officer and the Health
Plan’s employees;



 
(5)
Enforcement of standards through well-publicized disciplinary guidelines;



 
(6)
Provision for internal monitoring and auditing; and



 
(7)
Provisions for prompt response to detected offenses and for development of
corrective action initiatives.

 
AHCA Contract No. FA905, Amendment No. 5, Page 7 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
 
b.
At a minimum, the Health Plan shall submit its anti-fraud plan to MPI annually
on July 1st.  The anti-fraud plan shall comply with s. 409.91212, F.S., and, at
a minimum, shall include:



 
(1)
A written description or chart outlining the organizational arrangement of the
Health Plan’s personnel who are responsible for the investigation and reporting
of possible overpayment, abuse, or fraud;



 
(2)
A description of the Health Plan’s procedures for detecting and investigating
possible acts of fraud, abuse, and overpayment;



 
(3)
A description of the Health Plan’s procedures for the mandatory reporting of
possible overpayment, abuse, or fraud to MPI;



 
(4)
A description of the Health Plan’s program and procedures for educating and
training personnel on how to detect and prevent fraud, abuse, and overpayment;



 
(a)
At a minimum, training shall be conducted within thirty (30) calendar days of
new hire and annually thereafter;



 
(b)
The Health Plan shall have a methodology to verify training occurs as required;
and



 
(c)
The Health Plan shall also include deficit reduction act requirements in the
training curriculum.



 
(5)
The name, address, telephone number, e-mail address, and fax number of the
individual responsible for carrying out the anti-fraud plan; and

 
 
(6)
A summary of the results of the investigations of fraud, abuse, or overpayment
which were conducted during the previous year by the Health Plan’s fraud
investigative unit.

 
 
c.
At a minimum, the Health Plan’s compliance plan, anti-fraud plan, and fraud and
abuse policies and procedures shall comply with s. 409.91212, F.S., and with the
following:



 
(1)
Ensure that all officers, directors, managers and employees know and understand
the provisions;



 
(2)
Include procedures designed to prevent and detect potential or suspected fraud
and abuse in the administration and delivery of services under this
Contract.  Nothing in this Contract shall require that the Health Plan assure
that non-participating providers are compliant with this Contract, but the
Health Plan is responsible for reporting suspected fraud and abuse by
non-participating providers when detected;



 
(3)
Describe the Health Plan’s organizational arrangement of anti-fraud personnel,
their roles and responsibilities, including a description of the internal
investigational methodology and reporting protocols;

 
AHCA Contract No. FA905, Amendment No. 5, Page 8 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
(4)
Incorporate a description of the specific controls in place for prevention and
detection of potential or suspected fraud and abuse, including, but not limited
to:



 
(a)
Claims edits;



 
(b)
Post-processing review of claims;



 
(c)
Provider profiling, credentialing, and recredentialing, including a review
process for claims and encounters that shall include providers and
non-participating providers:



 
(i)
Who demonstrate a pattern of submitting falsified encounter data or service
reports;



 
(ii)
Who demonstrate a pattern of overstated reports or up-coded levels of service;



 
(iii)
Who alter, falsify or destroy clinical record documentation;



 
(iv)
Who make false statements relating to credentials;



 
(v)
Who misrepresent medical information to justify enrollee referrals;



 
(vi)
Who fail to render medically necessary covered services they are obligated to
provide according to their provider contracts;

 
 
(vii) Who charge enrollees for covered services; and



 
(viii) Who bill for services not rendered;



 
(d)
Prior authorization;



 
(e)
Utilization management;



 
(f)
Subcontract and provider contract provisions;



 
(g)
Provisions from the provider and the enrollee handbooks; and



 
(h)
Standards for a code of conduct;



 
(5)
Contain provisions pursuant to this section for the confidential reporting of
Health Plan violations to MPI and other agencies as required by law;



 
(6)
Include provisions for the investigation and follow-up of any reports;



 
(7)
Ensure that the identities are protected for individuals reporting in good faith
alleged acts of fraud and abuse;



 
(8)
Require all suspected or confirmed instances of internal and external fraud and
abuse relating to the provision of, and payment for, Medicaid services
including, but not limited to, Health Plan employees/management, providers,
subcontractors, vendors, delegated entities, or enrollees under state and/or
federal law be reported to MPI within fifteen (15) calendar days of
detection.  Additionally, any final resolution reached by the Health Plan shall
include a written statement that provides notice to the provider or enrollee
that the resolution in no way binds the State of Florida nor precludes the State
of Florida from taking further action for the circumstances that brought rise to
the matter;

 
AHCA Contract No. FA905, Amendment No. 5, Page 9 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
(9)
Ensure that the Health Plan and all providers and subcontractors, upon request
and as required by state and/or federal law, shall:



 
(a)
Make available to all authorized federal and state oversight agencies and their
agents, including but not limited to the Agency, the Florida Attorney General,
and DFS any and all administrative, financial and medical records and data
relating to the delivery of items or services for which Medicaid monies are
expended; and



 
(b)
Allow access to all authorized federal and state oversight agencies and their
agents, including but not limited to the Agency, the Florida Attorney General,
and DFS to any place of business and all medical records and data, as required
by state and/or federal law. Access shall be provided during normal business
hours, except under special circumstances when the Agency, the Florida Attorney
General, and DFS shall have after-hours admission.  The Agency and the Florida
Attorney General shall determine the need for special circumstances;



 
(10)
Ensure that the Health Plan shall cooperate fully in any investigation by
federal and state oversight agencies and any subsequent legal action that may
result from such an investigation;



 
(11)
Ensure that the Health Plan does not retaliate against any individual who
reports violations of the Health Plan’s fraud and abuse policies and procedures
or suspected fraud and abuse;



 
(12)
Not knowingly have affiliations with individuals debarred or excluded by federal
agencies under ss. 1128 and 1128A of the Social Security Act and 42 CFR 438.610;



 
(13)
Check monthly the federal List of Excluded Individuals and Entities (LEIE), or
its equivalent, and the federal Excluded Parties List System (EPLS) to identify
excluded parties during the process of engaging the services of new employees,
subcontractors and providers and during renewal of agreements and
recredentialing.  The Health Plan shall not engage the services of an entity
that is in nonpayment status or is excluded from participation in federal health
care programs under ss. 1128 and 1128A of the Social Security Act;



 
(14)
Provide details and educate employees, subcontractors and providers about the
following as required by s. 6032 of the federal Deficit Reduction Act of 2005:



 
(a)
The False Claim Act;

 
AHCA Contract No. FA905, Amendment No. 5, Page 10 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
(b)
The penalties for submitting false claims and statements;



 
(c)
Whistleblower protections;



 
(d)
The law’s role in preventing and detecting fraud, waste and abuse;



 
(e)
Each person’s responsibility relating to detection and prevention; and



 
(f)
The toll-free state telephone numbers for reporting fraud and abuse.



 
6.
The Health Plan shall query its potential non-provider subcontractors before
contracting to determine whether the subcontractor has any existing or pending
contract(s)

 
with the Agency and, if any, notify MPI

                    
 
7.
In accordance with s. 6032 of the federal Deficit Reduction Act of 2005, the
Health Plan shall make available written fraud and abuse policies to all
employees.  If the Health Plan has an employee handbook, the Health Plan shall
include specific information about s. 6032, the Health Plan’s policies, and the
rights of employees to be protected as whistleblowers.



 
8.
The Health Plan shall comply with all reporting requirements as set forth below;
and in s. 409.91212, F.S.; Attachment II, Section XII, Reporting Requirements;
and the Health Plan Report Guide.



 
a.
The Health Plan shall report on a quarterly basis a comprehensive fraud and
abuse prevention activity report regarding its investigative, preventive, and
detective activity efforts.



 
b.
The Health Plan shall, by September 1st of each year, report to MPI its
experience in implementing an anti-fraud plan, and, on conducting or
subcontracting for investigations of possible fraudulent or abusive acts during
the prior state fiscal year.  The report must include, at a minimum:



 
(1)
The dollar amount of health plan losses and recoveries attributable to
overpayment, abuse and fraud; and



 
(2)
The number of health plan referrals to MPI.



 
9.
The Health Plan shall meet with the Agency periodically, at the Agency’s
request, to discuss fraud, abuse, neglect and overpayment issues.



 
10.
Notwithstanding any other provisions related to the imposition of sanctions or
fines in this Contract, including any attachments, exhibits, addendums or
amendments hereto, if the Health Plan fails to comply with the requirements of
s. 409.91212, F.S., the Agency shall impose those administrative fines set forth
in s. 409.91212(5) and (6), F.S.



 
11.
The Health Plan shall notify DHHS OIG and MPI within ten (10) business days of
discovery of individuals who have met the conditions giving rise to mandatory or
permissive exclusions per s. 1128, s. 1156, and s.1892 of the Social Security
Act, 42 CFR 455.106, 42 CFR 1002.3, and 42 CFR 1001.1.
 

 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

AHCA Contract No. FA905, Amendment No. 5, Page 11 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
a.
In accordance with 42 CFR 455.106, the Health Plan shall disclose to DHHS OIG,
with a copy to MPI within ten (10) business days after discovery, the identity
of any person who:

 
 
(1)
Has ownership or control interest in the Health Plan, or is an agent or managing
employee of the Health Plan; and

 
 
(2)
Has been convicted of a criminal offense related to that person's involvement in
any program under Medicare, Medicaid, or the Title XX services program since the
inception of those programs.

 
 
b.
In addition to the disclosure required under 42 CFR 455.106, the Health Plan
shall also disclose to DHHS OIG with a copy to MPI within ten (10)  business
days after discovery, the identity of any person described in 42 CFR 1002.3 and
42 CFR 1001.1001(a)(1), and to the extent not already disclosed, to additionally
disclose any person who:

          
 
(1)
Has ownership or control interest in a Health Plan network provider, or
subcontractor, or is an agent or managing employee of a Health Plan network
provider or subcontractor; and

 
 
(2)
Has been convicted of a crime as identified in s. 1128 of the Social Security
Act and/or conviction of a crime related to that person's involvement in any
program under Medicare, Medicaid, or the Title XX services program since the
inception of those programs;

 
 
(3)
Has been denied initial entry into the Health Plan’s network for program
integrity-related reasons; or

 
 
(4)
Is a provider against whom the Health Plan has taken any action to limit the
ability of the provider to participate in the Health Plan’s provider network,
regardless of what such an action is called.  This includes, but is not limited
to, suspension actions, settlement agreements and situations where an individual
or entity voluntarily withdraws from the program or Health Plan provider network
to avoid a formal sanction.

 
 
c.
The Health Plan shall submit the written notification referenced above to DHHS
OIG via email to:  floridaexclusions@oig.hhs.gov and copy MPI via email
to:  mpifo@ahca.myflorida.com.  Document information examples include but are
not limited to court records such as indictments, plea agreements, judgments,
and conviction/sentencing documents.

 
 
d.
In lieu of an email notification, a hard copy notification is acceptable to DHHS
OIG at:

 
Attention:  Florida Exclusions
Office of the Inspector General
Office of Investigations
7175 Security Boulevard, Suite 210
Baltimore, MD 21244


AHCA Contract No. FA905, Amendment No. 5, Page 12 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
With a copy to MPI at:
 
Attention:  Florida Exclusions
Office of the Inspector General
Medicaid Program Integrity
2727 Mahan Drive, M.S. #6
Tallahassee, FL 32308-5403


20.
Attachment II, Core Contract Provisions, Section XI, Information Management and
Systems, is hereby amended to include Item K., Social Networking as follows:

 
                K.  Social Networking


This section provides requirements for policy development, permitted uses of
applications and acceptable content for social networking.  If the Health Plan
chooses to use social networking applications/tools in its Medicaid line of
business, these contract requirements apply to it and all communications by the
Health Plan or its subcontractors with enrollees, providers and website
requirements, when conducted through social networking applications.


           1.
General Requirements



 
a.
The Health Plan shall establish a social networking administrator, who can hold
another position, but is ultimately responsible for the Health Plan’s policy
development, implementation and oversight of all social networking activities.



 
b.
The Health Plan shall develop and maintain written social networking policies
and procedures and a social networking monitoring plan in accordance with this
Contract.  The policies and procedures shall include a statement of
purpose/general information stating how the Health Plan uses social networking;
for example, customer service, community outreach or notifications to enrollees
and/or providers.  The social networking monitoring plan shall be developed in
accordance with sub-item 5., Monitoring, of this section.



 
(1)
The Health Plan shall submit these policies, procedures and monitoring plan,
including the intended uses and all initial social networking site static,
distributed or broadcast content to BMHC for approval sixty (60) calendar days
prior to the launch of any new social networking application.



 
(a)
Changes in social networking usage and/or content must be submitted to BMHC for
approval sixty (60) calendar days prior to the effective date of the change.



 
(b)
The Health Plan shall evaluate and annually submit these policies, procedures
and monitoring plan, including social networking site content to BMHC each
September 1st.  However, if the policies, procedures or monitoring plan have
been approved by BMHC within six (6) months prior to the annual
evaluation/submission above, and are unchanged from the previous Contract year,
the Health Plan shall submit an attestation to BMHC that the prior year’s social
networking policies, procedures and monitoring plan are still in place.

 
AHCA Contract No. FA905, Amendment No. 5, Page 13 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
(2)
The policies and procedures must include the requirement that, when using social
networking applications, the protection of PHI and all HIPAA Privacy
Rule-related information must be maintained and monitored.  The Health Plan
shall ensure that social networking records are maintained in accordance with
this Contract, for the purposes of monitoring of this requirement.





 
(3)
The social networking policies and procedures shall identify management
resources, internal teams, external management resources (subcontractors) and
human resources needed or used to monitor usage, analyze information trends and
prepare responses for the public or private individuals/organizations.



 
(4)
The social networking policies and procedures shall specify record retention
requirements in accordance with this Contract, and include those records kept of
each update and who is responsible for the update as it occurs, updates,
communications or messages posted, with identifying handle or representative
code in order to specify which Health Plan employee has issued the
communication.



 
c.
The Health Plan shall develop and maintain a social networking matrix that
identifies staff and subcontractors participating in social networking
activities on behalf of the Health Plan.  The Health Plan shall provide the
Agency with unrestricted access to this matrix upon request.  This matrix shall
be updated within one (1) business day of any change and include the following
information for each person:



 
(1)
The social networking application name; for example, MySpace, Twitter, Facebook,
Nixle.com, etc.;



 
(2)
First and last name of the individual;



 
(3)
Username (if applicable);



 
(4)
Email address;



 
(5)
Password; and



 
(6)
Description of the social networking role, responsibility usage and control.



 
d.
The Health Plan shall provide to its employees instruction and training on this
Contract and the Health Plan’s social networking policies and procedures before
using social networking applications on behalf of the Health Plan.



 
e.
The Health Plan is vicariously liable for any social networking violations of
its employees, agents, vendors or subcontractors.



 
(1)
In addition to any other sanctions available in Attachment II, Section XIV,
Sanctions, any violations of this section shall subject the Health Plan to
administrative action by the Agency as determined by the Agency. The Health Plan
may dispute any such administrative action pursuant to Attachment II, Section
XVI, Terms and Conditions, Item I., Disputes.


AHCA Contract No. FA905, Amendment No. 5, Page 14 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
(2)
The Health Plan shall report to BMHC any Health Plan staff who violates any
requirements of the social networking policies and procedures or of this
Contract within fifteen (15) calendar days of knowledge of such violation.

    
 
f.
The Health Plan shall comply with copyright and intellectual property law and
shall reference or cite sources appropriately on all social networking sites.



 
g.
In addition to all other review and monitoring aspects of this Contract, the
Agency reserves the right to monitor or review the Health Plan’s monitoring of
all social networking activity without notice.



 
h.
The Health Plan shall ensure its social networking applications and sites comply
with the community outreach and marketing requirements specified in Attachment
II, Section IV, Enrollee Services, Community Outreach and Marketing, Item B.,
Community Outreach and Marketing, of this Contract.



           2.
Social Networking Applications



 
a.
The following social networking applications or media communications are
permitted by the Agency upon its written approval:



 
(1)
Micro-blogging/Presence applications: Twitter, Plurk, Tumblr, Jaiku, fmylife;



 
(2)
Social networking: Bebo, Facebook, LinkedIn, MySpace, Orkut, Skyrock, Hi5, Ning,
Elgg;



 
(3)
Social Network aggregation: NutshellMail, FriendFeed; and



 
(4)
Events: Upcoming, Eventful, Meetup.com.



 
b.
Unless listed in a. above, the following Health Plan social networking sites or
media are prohibited.  Examples of prohibited social networking sites or media
include but are not limited to:



 
(1)
Collaboration



 
(a)
Wikis:  Wikipedia, PBwiki, wetpaint;



 
(b)
Social bookmarking (or social tagging): Delicious, StumbleUpon, Google Reader,
CiteULike;



 
(c)
Social news:  Digg, Mixx, Reddit, NowPublic; and



 
(d)
Opinion sites: epinions, Yelp.



 
(2)
Multimedia



 
(a)
Photo sharing:  Flickr, Zooomr, Photobucket, SmugMug, Picasa;

 
 
(b)
Video sharing:  YouTube, Vimeo, sevenload;



 
(c)
Livecasting: Ustream.tv, Justin.tv, Stickam; and

 
AHCA Contract No. FA905, Amendment No. 5, Page 15 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
(d)
Audio and Music sharing:  imeem, The Hype Machine, Last.fm, ccMixter.



 
(3)
Reviews and Opinions



 
(a)
Product Reviews:  epinions.com, MouthShut.com; and



 
(b)
Community Q&A:  Yahoo! Answers, WikiAnswers, Askville, Google Answers.



 
(4)
Entertainment



 
(a)
Media and Entertainment Platforms:  Cisco Eos;



 
(b)
Virtual worlds:  Second Life, The Sims Online, Forterra; and



 
(c)
Game sharing:  Miniclip, Kongregate.



 
(5)
Other



(a)      Information aggregators:  Netvibes, Twine (website);


(b)      Platform providers:  Huzu; and


(c)      Blogs:  Blogger, LiveJournal, Open Diary, TypePad, WordPress, Vox,
Expresssion Engine.


 
c.
In any invitation, link or information about third party social networking
applications or sites presented by the Health Plan that requires a user to have
a membership, the Health Plan shall clearly advise users of the following:



 
(1)
That participation will require the user to become a member of the third party
host;



 
(2)
Disclaim the Health Plan’s responsibility for the third party membership; and



 
(3)
That the third party controls the membership, privacy, and data exchanged, and
may use information for its own marketing purposes (or sell it.)



           3.
User Requirements

             
                   a.
The Health Plan’s presence on such social networking sites shall include an
avatar and/or a username that clearly indicates the Health Plan that is being
represented and cannot use any Agency logo or State of Florida seal.  When
registering for social networking applications, the Health Plan shall use its
email address.  If the application requires a username, the following syntax
shall be used: http://twitter.com/<Healthplan_identifier><username>



 
b.
The Health Plan shall personalize its interactions to include an identifying
handle or representative code in order to specify which Health Plan employee has
issued the communication.  The Health Plan shall keep social networking records
in accordance with social networking record retention requirements specified in
Attachment II, Core Contract Provisions, Section XI, Information Management
Systems, Item K., Social Networking, sub-item 1.b.(4).

 
AHCA Contract No. FA905, Amendment No. 5, Page 16 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
c.
All Social Networking connections must be initiated by the external user and not
the Health Plan.



 
d.
The Health Plan’s social networking interactions with the public must either be
general broadcast messages of information availability or responses to inquiry
that contain only referral to authoritative resources such as the Health Plan or
appropriate state or federal agency websites (including emergency public health
advisories).  The Health Plan shall not reference, cite, or publish information,
views or ideas of any third party without the third party’s written consent and
only as permitted by the Agency for the purpose of conducting business in
accordance with this Contract.



 
e.
The Health Plan may distribute updates, messages and reminders only to
registered friends/followers who have chosen to receive these types of
communication whether actively or passively (through a subscription initiated by
the external user).  Any subscription must be initiated by an opt-in from a
user.  Any communication resulting from such a subscription shall include a
link/method to opt-out of the subscription.



 
f.
The Health Plan shall not conduct business relating to this Contract that
involves the communication of personal identifying, confidential or sensitive
information on a Health Plan social network application.



 
g.
The Health Plan shall place photographs on pages that are hosted on the site and
not linked from outside web pages.  The Health Plan shall not post information,
photos, links/URLs or other items online that would reflect negatively on any
individual(s), its enrollees, the Agency or the state.



 
h.
The Health Plan shall not place/embed video on its social networking sites.



 
i.
The Health Plan shall not tag photographic or video content and must remove all
tags placed by others upon discovery.



 
j.
The Health Plan shall not allow advertising, whether targeted or general, on its
social networking sites.

 
 
k.
The Health Plan shall not use affiliate/referral links or banners on its social
networking sites.  This includes links to other non-Medicaid lines of business
in which the Health Plan or a parent company is engaged.  The Health Plan shall
ensure the following:

 
 
(1)
Any site that automatically generates such linkage, recommendation, or
endorsement on side bars or pop-ups must contain a message prominently displayed
in the area under the Health Plan’s control that such items, resources, and
companies are NOT endorsed by the Health Plan or the Agency; and



 
(2)
Any external links on any websites controlled by the Health Plan must be clearly
identified as external links and must pop up a warning dialog when clicked on
informing the user that they are leaving the Health Plan site.

 
AHCA Contract No. FA905, Amendment No. 5, Page 17 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
           4.
Functionalities



 
a.
The following functionalities are permitted:



 
(1)
Search – Finding information through keyword search;



 
(2)
Links – Guides to other related information; and



 
(3)
Signals – The use of syndication technology such as RSS to notify users of
content changes.



 
b.
The following functionalities are prohibited:



 
(1)
Authoring – The ability to create and update content leads to the collaborative
work of many rather than just a few web authors.  In wikis, users may extend,
undo and redo each other’s work.  In blogs, posts and the comments of
individuals build up over time;



 
(2)
Tags – Categorization of content by users adding one-word descriptions to
facilitate searching, without dependence on pre-made categories;



 
(3)
Extensions – Software that makes the Web and application platform as well as a
document server; and



 
(4)
Forums – Sites hosted by  a company that allow users to create topics (threads)
and post comments, questions, etc., that are available for public conversation
among all members in the forum.



           5.
Monitoring



 The Health Plan shall include the following social networking areas in its
monitoring:


 
a.
Social networking matrix of users as specified in Section K.1.c. of this
section;

 
 
b.
Social networking content updates and posting;



 
c.
Social networking records retention; and



 
d.
Social networking permitted and prohibited activities and functionalities.



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 

AHCA Contract No. FA905, Amendment No. 5, Page 18 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
21.
Attachment II, Core Contract Provisions, Section XII, Reporting Requirements,
Item A., Health Plan Reporting Requirements, Table 1-A, Revised Summary of
Reporting Requirements, is hereby deleted in its entirety and replaced with
Table 1-B, Revised Summary of Reporting Requirements, as follows.  All
references in the Contract to Table 1-A shall hereinafter refer to Table 1-B.

 
TABLE 1-B


REVISED SUMMARY OF REPORTING REQUIREMENTS


  Contract
Section
Report Name
Plan Type
Frequency
Submit To
Section II and Exhibit 2
Benefit Maximum Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC
 
Monthly, fifteen (15) calendar days after the end of the reporting month in
which claims reach $450,000 in enrollee costs
HSD Contract Manager once $450,000 is reached, and to BMHC that initial month
and monthly thereafter through the end of the Contract year
Section III and Exhibit 3
Newborn Enrollment Report
NR FFS PSN;
Ref FFS PSN;
CCC
Weekly, on Wednesday
Medicaid Area Office
Section III and Exhibit 3
Involuntary Disenrollment Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Monthly, first Thursday of month
Choice Counseling Vendor
Section IV
Medicaid Redetermination Notice Summary Report
All Plans that participate per Attachment I
Quarterly, forty-five (45) calendar days after end of reporting quarter
BMHC
Section IV
Community Outreach Health Fairs/Public Events Notification
All Plans
Monthly, no later than 20th calendar day of month before event month; amendments
two (2) weeks before event
BMHC

 
AHCA Contract No. FA905, Amendment No. 5, Page 19 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section IV
Community Outreach Representative Report
All Plans
Two (2) weeks before activity
 
Quarterly, forty-five (45) calendar days after end of reporting quarter
BMHC
Section V and Exhibit 4
Enhanced Benefits Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Monthly, ten (10) calendar days after end of reporting month
BMHC
Section V, Exhibit 5
Customized Benefit Notifications Report
Ref HMO;
Ref Cap PSN
Monthly, fifteen (15) calendar days after end of reporting month
BMHC
Section V
CHCUP (CMS-416) & FL 60% Screening (Child Health Check Up report)
All Plans
Annually, unaudited by January 15th for prior federal fiscal year;
Annually, audited report by October 1st
BMHC
Section V
Inpatient Discharge Report
NR Ref HMO;
NR Cap PSN;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Quarterly, thirty (30) calendar days after end of reporting quarter
BMHC

 
AHCA Contract No. FA905, Amendment No. 5, Page 20 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section V
Hernandez Settlement Ombudsman Log
NR HMO;
NR FFS PSN*;
NR Cap PSN;
Ref HMO;
Ref FFS PSN*;
Ref Cap PSN;
CCC*;
HIV/AIDS
 
* If the FFS Health Plan has authorization requirements for prescribed
dru  services
Quarterly, fifteen (15) calendar days after end of reporting quarter
BMHC
Section V
Hernandez Settlement Agreement Survey
NR HMO;
NR FFS PSN*;
NR Cap PSN;
Ref HMO;
Ref FFS PSN*;
Ref Cap PSN;
CCC*;
HIV/AIDS
 
* If the FFS Health Plan has authorization requirements for prescribed drug
services
Annually, on August 1st
BMHC
Section V and Exhibit 6
Behavioral Health – Pharmacy Encounter Data Report
NR HMO;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Quarterly, forty-five (45) calendar days after end of
Reporting quarter
BMHC
Section V
Pharmacy Navigator Report
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Annually, by December 1st
Choice Counseling Vendor

 
AHCA Contract No. FA905, Amendment No. 5, Page 21 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section VI, Exhibit 6
Behavioral Health Annual 80/20 Expenditure Report
 
NR HMO
Annually, by April 1st;
 
Supplemental file due February 1st of the following year for plans that reported
IBNR
BMHC
Section VI, Exhibit 6
Behavioral Health Critical Incident Report - Individual
NR HMO;
Ref-HMO;
Ref. FFS PSN; Ref Cap. PSN;
CCC;
HIV/AIDS
Immediately, no later than twenty-four (24) hours after occurrence or knowledge
of incident
BMHC
Section VI, Exhibit 6
Behavioral Health Critical Incident Report - Summary
NR HMO;
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Monthly, by the 15th
BMHC
Section VI, Exhibit 6
Behavioral Health - Required Staff/Providers Report
NR HMO;
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Quarterly, forty-five (45) calendar days after end of reporting quarter for
Health Plans operating less than one (1) year;
 
Annually, by August 15th, for all other Health Plans
BMHC
Section VI, Exhibit 6
Behavioral Health - FARS/CFARS
NR HMO
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Semi-Annually, August 15th and February 15th
BMHC
Section VI, Exhibit 6
Behavioral Health - Enrollee Satisfaction Survey Summary
NR HMO;
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Annually by March 1st
BMHC behavioral health analyst

 
AHCA Contract No. FA905, Amendment No.  5, Page 22 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section VI, Exhibit 6
Behavioral Health - Stakeholders’ Satisfaction Survey  Summary
NR HMO;
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Annually, by March 1st
BMHC
Section VI, Exhibit 6
Behavioral Health - Encounter Data Report
NR HMO;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Quarterly, forty-five (45) calendar days after end of reporting quarter
BMHC
Section VII
Provider Network File
All Plans
Monthly, first Thursday of month (optional weekly submissions each Thursday for
remainder of month)
AHCA Choice Counseling
Vendor and Medicaid fiscal agent for Reform;
 
For non-Reform, to Medicaid fiscal agent and BMHC
Section VII
Provider Termination and New Provider Notification Report
All Plans
Summary of new and terminated providers due monthly, by the fifteenth (15th)
calendar day of the month following the reporting month
BMHC
Section VII
PCP Wait Times Report
All Plans
Annually, by February 1st
BMHC
Section VIII
Cultural Competency Plan (and Annual Evaluation)
All Plans
Annually, June 1st
BMHC
Section VIII and Exhibit 5
Performance Measures
All Plans
Annually, on July 1st
BMQM
Section IX
Complaints, Grievance, and Appeals Report
All Plans
Quarterly, fifteen (15) calendar days after end of quarter
BMHC

 
AHCA Contract No. FA905, Amendment No. 5, Page 23 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section X
MPI – Quarterly Fraud & Abuse Activity Report
All Plans
Quarterly, fifteen (15) calendar days after the end of reporting quarter
MPI
Section X
MPI – Annual Fraud & Abuse Activity  Report
All Plans
Annually by September 1st.
MPI
Section X
MPI - Suspected/Confirmed Fraud & Abuse Reporting
All Plans
Within fifteen (15) calendar days of detection
MPI
Section X
Claims Aging Report & Supplemental Filing Report
All Plans
Quarterly, forty-five (45) calendar days after end of reporting quarter;
 
Capitated Plans, optional supplemental filing – one-hundred and five (105)
calendar days after end of reporting quarter
BMHC
Section XIII, Exhibit 13
Medicaid Reform Supplemental HIV/AIDS Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN;
CCC;
HIV/AIDS
Monthly, by second Thursday of month
BMHC
Section XIII, Exhibit 13
Catastrophic Component Threshold Report
Ref HMO;
Ref FFS PSN;
Ref Cap PSN; CCC per Attachment I
Monthly, fifteen (15) calendar days after end of reporting month
BMHC
Section XV, Exhibit 15
Insolvency Protection Multiple Signatures Agreement Form
NR HMO;
NR Cap PSN;
Ref HMO;
Ref Cap PSN;
HIV/AIDS
Annually, by April 1st;
 
Thirty (30) calendar days after any change
BMHC

 
AHCA Contract No. FA905, Amendment No. 5, Page 24 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Report Name
Plan Type
Frequency
Submit To

Section XV
Audited Annual and Unaudited Quarterly Financial Reports
All Plans except CCC
Audited - Annually by April 1st for calendar year;
 
Unaudited – Quarterly, forty-five (45) calendar days after end of reporting
quarter
BMHC

NR HMO = Non-Reform health maintenance organization, includes Health Plans
covering Frail/Elderly Program services as specified in Attachment I
Ref HMO = Reform health maintenance organization
Ref Cap PSN = Reform capitated provider service network
Ref FFS PSN = Reform Fee-for-Service Provider Service Network
NR Cap PSN = Non-Reform Capitated Provider Service Network
NR FFS PSN = Non-Reform Fee-for-Service Provider Service Network
CCC = Specialty plan for children with chronic conditions
HIV/AIDS = Specialty plan for recipients living with HIV/AIDS


22.
Attachment II, Core Contract Provisions, Section XII, Reporting Requirements,
Item A., Health Plan Reporting Requirements, Table 2-B, Revised Summary of
Submission Requirements, is hereby deleted in its entirety and replaced with
Table 2-C, Revised Summary of Submission Requirements, as follows.  All
references in the Contract to Table 2-B shall hereinafter refer to Table 2-C.



TABLE 2-C


REVISED SUMMARY OF SUBMISSION REQUIREMENTS


  Contract
Section
Submission
Plan Type
Frequency
Submit To
Attachment I, Section B., Item3.a.
Increase in enrollment levels
Capitated Health Plans;
FFS PSNs;
CCC
Before increases occur
BMHC and HSD
Attachment I, Section D., Item 3.b.
Changes to optional or expanded services
FFS PSNs;
CCC
Annually, by June 15th
HSD
Attachment I, Section D., Item 3.c.
Changes to optional or expanded services
Capitated Health Plans
Annually, by June 15th
HSD
 
i.Subsequent references are to Attachment II and its Exhibits

 
AHCA Contract No. FA905, Amendment No. 5, Page 25 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section II, Item D.4.
Policies, procedures, model provider agreements & amendments, subcontracts, All
materials related to Contract for distribution to enrollees, providers, public
All
Before beginning use; whenever changes occur
BMHC
Section II, Item D.4.a.
Written materials
All
Forty-five (45) calendar days before effective date
BMHC
Section II, Item D.4.b
Written notice of change to enrollees
All
Thirty (30) calendar days before effective date
Enrollees affected
Section II, Item D.6.
Enrollee materials, PDL, provider & enrollee handbooks
All
Available on Health Plan’s website without log-in
Plan website
Section III, Item B.3.c.(1)
Enrollee pregnancy
All
Upon confirmation
DCF & MPI
Section III, Item B.3.c.(3)
Unborn activation notice
All
Presentation for delivery
DCF & MPI
Section III, Item B.3.d.
Birth information if no unborn activation
All
Upon delivery
DCF
Section III, Item C.4.b.
Involuntary disenrollment request
All
Forty-five (45) calendar days before effective date
BMHC
Section III, Item C.4.e.
Notice that Health Plan is requesting disenrollment in next Contract month
All
Before effective date
Enrollees affected

 
AHCA Contract No. FA905, Amendment No. 5, Page 26 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section IV, Item A.1.e.
Notice of reinstatement
All
By 1st calendar day of month after learning of reinstatement or within five (5)
calendar days from receipt of enrollment file, whichever is later
Enrollee affected
Section IV, Item A.2.a. and Item A. 6.a.(17); Section VIII, Item A.4.
How to get Health Plan information in alternative formats
All
Include in cultural competency plan and enrollee handbook, and upon request
Enrollees & potential enrollees
Section IV, Item A.2.c.
Right to get information about Health Plan
All
Annually
Enrollees
Section IV, Item A.7.c.
Provider directory online file
All
Update monthly & submit attestation
BMHC
Section IV, Item A.9.a.
Enrollee assessments
All
Within thirty (30) calendar days of enrollment notify about pregnancy screening
Enrollees
Section IV, Item A.9.c.
Enrollees more than 2 months behind in periodicity screening
All
Contact twice, if needed
Enrollees who meet criteria
Section IV, Item A.11.f.
Toll-free help line performance standards
All
Get approval before beginning operation
BMHC
Section IV, Item A.12. and Item A.,6.a.(17); Section VIII, Item A.4.
How to access translation services
All
Include in cultural competence plan and enrollee handbook
Enrollees
Section IV, Item A.14.a.
Incentive program
All
Get approval before offering
BMHC
Section IV, Item A.14.g.
Pre-natal care programs
All
Before implementation
BMHC

 
AHCA Contract No. FA905, Amendment No. 5, Page 27 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section IV, Item A.17.c.
Notice of change in participation in redetermination notices
All
Annually, by June 1st, if change in plan participation
BMHC
Section IV, Item A.17.c.(1)
Redetermination policies & procedures
All
When Health Plan agrees to participate
BMHC
Section IV, Item A.17.c.(1)(a)
Notice in writing to discontinue  Medicaid redetermination date data use
All
Thirty (30) calendar days before stopping
BMHC
Section IV, Item B.3.c.
Member services phone script responding to community outreach calls and outreach
materials
All
Before use
BMHC
Section IV, Item B.4.c.
In case of force majeure, notice of participation in health fair or other public
event
All
By day of event
BMHC
Section IV, Item B.6.f.
Report of staff or community outreach rep. violations
All
Within fifteen (15) calendar days of knowledge
BMHC
Section V, Item C.1.
Written details of expanded services
All
Before implementation
HSD
Section V, Item F.
Decision to not offer a service on moral/religious grounds
All
One-hundred and twenty (120) calendar days before implementation
 
Thirty (30) calendar days before implementation
BMHC
 
 
 
 
Enrollees

 
AHCA Contract No. FA905, Amendment No. 5, Page 28 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section V, Item H.10.b.2.
UNOS form & disenrollment request for specified transplants
All
When enrollee listed
BMHC
Section V, Item H.14.e.
Attestation that the Health Plan has advised providers to enroll in VFC program
All
Annually, by October 1st
BMHC
Section V, Item H.16.a.(4)
PDL update
All
Annually, by October 1st.
Thirty (30) calendar days written notice of change.
BMHC and Bureau of Medicaid Pharmacy Services
Section VII, Item A.2.
Capacity to provide covered services
All
Before taking enrollment
BMHC
Section VII, Item C.1.
Request for initial or expansion review
All
When requesting initial enrollment or expansion into a county.
BMHC and HSD
Section VII, Item C.2.
Compliance with access requirements following significant changes in service
area or new populations
All
Before expansion
BMHC and HSD
Section VII, Item C.3.
Significant network changes
All
Within seven (7) business days
BMHC
Section VII, Item C.5.
When PCP leaves network
All
Within fifteen (15) calendar days of knowledge.
A copy of the enrollee notice for terminated providers is due no more than
fifteen (15) calendar days after receipt of the PCP termination notice.
BMHC & affected enrollees

 
AHCA Contract No. FA905, Amendment No. 5, Page 29 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section VII, Item D.2.jj.
Waiver of provider agreement indemnifying clause
All
Approval before use
BMHC
Section VII, Item E.3.
Notice of terminated providers due to imminent danger/impairment
All
Immediate
BMHC and Provider
Section VII, Item E.4.
Termination or suspension of providers; for “for cause” terminations, include
reasons for termination
All
Sixty (60) calendar days before termination effective date
BMHC, affected enrollees, & provider
Section VII, Item H.8.
 
 
Notice of individuals with conditions giving rise to permissive or mandatory
exclusions
 
 
All
Within ten (10) business days of learning of the health care-related criminal
conviction;
 
or
 
Denial of credentialing for program integrity related reasons, or  other
required disclosure.
DHHS OIG
 
With a copy to
 
MPI
Section VIII, Item A.1.b.
Written Quality Improvement Plan
All
Within thirty (30) calendar days of initial Contract execution;
Thereafter, Annually by April 1st.
BMHC
Section VIII, Item A.3.a.(7)(a)
Proposal for each planned PIP
All
Ninety (90) calendar days after Contract execution.
 
BMHC
Section VIII, Item A.3.a.(7)(b)
Annual PIP proposal for each planned PIP
All
Thereafter, Annually by August 1
BMHC

 
AHCA Contract No. FA905, Amendment No. 5, Page 30 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section VIII, Item A.3.c.(1)
Performance measure data and auditor certification
All
Annually by July 1st
BMQM
Section VIII, Item A.3.c.(4)
Performance measure action plan
All
Within thirty (30) calendar days of determination of unacceptable performance
BMQM
Section VIII, Item A.3.e.(7)
Written strategies for medical record review
All
Before use
BMHC
Section VIII, Item B.1.a.(4)(a)
Service authorization protocols & any changes
All
Before use
BMHC
Section VIII, Item B.4.
Changes to UM component
All
Thirty (30) calendar days before effective date
BMHC
Section IX, Item A.8.
Complaint log
All
Upon request
BMHC
Section X, Item B.2.
Changes in staffing
All
Five (5) business days of any change
BMHC & HSD
Section X, Item B.2.b.
Full-Time Administrator
All
Before designating duties of any other position
BMHC
Section X, Item D.3.a.
Reform and non-Reform historical encounter data for all typical and atypical
services
All
According to Agency-approved schedules and no later than 10/31/09
MEDS team & Agency Fiscal Agent
Section X, Item D.3.b.
Encounter data for all typical and atypical services
All
Within sixty (60) calendar days following end of month in which Health Plan paid
claims for services, and as specified in MEDS Companion Guide
MEDS Team & Agency Fiscal Agent
Section X, Item E.3.b.
Subcontract for investigation of Fraud and Abuse
All
At least sixty (60) calendar days before anticipated subcontract execution date
MPI

 
AHCA Contract No. FA905, Amendment No. 5, Page 31 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section X, Item E.3.c.
Executed Subcontract for investigation of Fraud and Abuse
All
Within thirty (30) calendar days after subcontract execution
MPI
Section X, Item E.3.d.
Corporate Integrity Agreements and/or Corporate Compliance Agreements
All
Within thirty (30) calendar days after execution
MPI
Section X, Item E.3.e.
Corrective Action Plans required by the Florida Department of Financial Services
(DFS) and/or Federal governmental entities
All
Within thirty (30) calendar days after execution
MPI
Section X, Item E.5.
Compliance plan, anti-fraud plan, and related fraud and abuse policies &
procedures
All
Within forty-five (45) calendar days after Agency contract execution;
 
Upon initial implementation or revision; or
 
As requested by MPI
MPI
Section X, Item E.5.b.
Anti-fraud plan annual submission
All
Annually on July 1st, upon revision, or as requested by MPI.
MPI

 
AHCA Contract No. FA905, Amendment No. 5, Page 32 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section X, Item E.11.
Notice of individuals with conditions giving rise to permissive or mandatory
exclusions
 
 
All
Within ten (10) business days of learning of the health care-related criminal
conviction;
 
or
 
Denial of credentialing for program integrity related reasons, or  other
required disclosure.
DHHS OIG
 
With a copy to
 
MPI
Section XI, Item D.4.a.
Any problem that threatens system performance
All
Within one (1) hour
Applicable Agency staff
Section XI, Item D.8.a.
 
Business Continuity-Disaster Recovery Plan
All
Before beginning operation.
Ten (10) business days before change.
 
Certification if plan is unchanged by April 30th, annually thereafter.
 
 
BMHC
Section XI, Item E.1.
System changes
All
Ninety (90) calendar days before change
HSD

 
AHCA Contract No. FA905, Amendment No. 5, Page 33 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section XI, Item K.1.b.
Social Networking policies, procedures and monitoring plan
All
Sixty (60) calendar days before beginning any new social networking application;
 
Sixty (60) calendar days before change in policy, procedure or monitoring plan;
 
Attestation if policies, procedures and monitoring plan are unchanged by
September 1 of each Contract year.
BMHC
Section XI, Item K.1.b.
Social networking content and intended use
All
Sixty (60) calendar days before launch of any new social networking application
or policy, procedure or monitoring plan;
 
Sixty (60) calendar days before effective date of change in usage and/or
content.
BMHC
Section XIV, Item A.1.(a)
Corrective action plan
All
Within ten (10) business days of notice of violation or non-compliance with
Contract
Agency Bureau sending violation notice
Section XIV, Item A.1.(b)
Performance measure action plan
All
Within thirty (30) calendar days of notice of failure to meet a performance
standard
BMQM
Section XV, Item C.
Proof of working capital
All
Before enrollment
BMHC
Section XV, Item G.2.
Physician incentive plan
All
Written description  before use
BMHC
Section XV, Item H.
Third party coverage identified
All
As soon as known
Medicaid Third Party Liability Vendor

 
AHCA Contract No. FA905, Amendment No. 5, Page 34 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section XV, Item I.
Proof of fidelity bond coverage
All
Within sixty (60) calendar days of Contract execution & before delivering health
care
HSD Contract manager
Section XVI, Item C.1.
Request for assignment or transfer of contract in approved merger/acquisition
All
Ninety (90) days before effective date
HSD
Section XVI, Item M.
Use of “Medicaid” or “AHCA”
All
Before use
BMHC
Section XVI, Item O.
All subcontracts for Agency approval
All
Before effective date
BMHC
Section XVI, Item O.1.f.
Subcontract monitoring schedule
All
Annually, by December 1st
BMHC
Section XVI, Item V.1.
Ownership & management disclosure forms
All
With initial application; and then annually by September 1st
HSD – for initial application;
BMHC & HSD for annual
Section XVI, Item V.1.
Changes in ownership & control
All
Within five (5) calendar days of knowledge & sixty (60) days before effective
date
BMHC & HSD
Section XVI, Item V.4.a.
Fingerprints for principals
All
Before Contract execution.
 
HSD
Section XVI, Item V.4.c.
Fingerprints of newly hired principals
All except CCC
Within thirty (30) calendar days of hire date
HSD
Section XVI, Item V.5.
Information about offenses listed in 435.04
All
Within five (5) business days of knowledge
HSD
Section XVI, Item V.6.
Corrective action plan related to principals committing offenses under 435.04
All
As prescribed by the Agency
HSD

 
AHCA Contract No. FA905, Amendment No. 5, Page 35 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Section XVI, Item Y.
General insurance policy declaration pages
All except CCC
Annually upon renewal
BMHC
Section XVI, Item Z.
Workers’ compensation insurance declaration page
All except CCC
Annually upon renewal
BMHC
Section XVI, Item BB.
Emergency Management Plan
All
Before beginning operation and by May 31st annually thereafter
BMHC
Exhibit 2, Section II, Item D.4.c.
Policies & procedures for screening for clinical eligibility & any changes to
them
CCC
Before implementation
BMHC
Exhibit 3, Section III, Item C.5.
Disenrollment notice
CCC
Get template approved before use
 
At least two (2) months before anticipated effective date of involuntary
disenrollment
BMHC
 
 
Enrollee
Exhibit 5, Section V, Item A.6.
Letters about exhaustion of benefits under customized benefit package
Reform capitated Health Plans
Before use
BMHC
Exhibit 5, Section V, Item H.20.g.
Transportation subcontract
NR HMO offering transportation; Reform Health Plans
Before execution
BMHC
Exhibit 5, Section V, Item H.20.h.
Transportation policies & procedures
NR HMO offering transportation; Reform Health Plans
Before use
BMHC

 
AHCA Contract No. FA905, Amendment No. 5, Page 36 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Exhibit 5, Section V, Item H.20.i.
Transportation adverse incidents
NR HMO offering transportation; Reform Health Plans
Within two (2) business days of the occurrence
BMHC
Exhibit 5, Section V, Item H.20.i.
Transportation suspected fraud
NR HMO offering transportation; Reform Health Plans
Immediately upon identification
MPI
Exhibit 5, Section V, Item H.20.p.
Transportation performance measures
NR HMO offering transportation; Reform Health Plans
Annually report by July 1st
BMQM
Exhibit 5, Section V, Item H.20.q. & r.
Attestation that Health Plan complies with transportation policies & procedures
& drivers pass background checks & meet qualifications
NR HMO offering transportation; Reform Health Plans
Annually by January 1st
BMHC
Exhibit 6, Item A.3.
Review & approval of behavioral health services staff & subcontractors for
licensure compliance
Reform Health Plans & NR HMOs
Before providing services
BMHC
Exhibit 6, Item B.9.
Model agreement with community mental health centers
Reform Health Plans & NR HMOs
Before agreement is executed
BMHC
Exhibit 6, Item C.3.e.
Denied appeals from providers for emergency services claims
Plans covering behavioral health
Within ten (10) calendar days after Health Plan’s final denial
BMHC

 
AHCA Contract No. FA905, Amendment No. 5, Page 37 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Exhibit 6, Item C.5.a.(3)
Medical necessity criteria for community mental health services
Plans covering behavioral health
Before use and before changes implemented
BMHC
Exhibit 6, Item L.2.
MBHO staff psychiatrist and model contracts for each specialty type
Plans covering behavioral health
Before execution
BMHC
Exhibit 6, Item M.
Optional services
Plans covering behavioral health
Before offering
BMHC
Exhibit 6, Item R.3.a.
Schedule for administrative and program monitoring and clinical record review
Plans covering behavioral health
Annually by July 1st
BMHC
Exhibit 8, Section VIII, Item B.5.
Substitute disease management initiatives
CCC
Within sixty (60) calendar days of Contract execution
BMHC
Exhibit 8, Section VIII, Item A.3.f.
Provider satisfaction survey plan & questions
All Reform Health Plans
By end of 8th month of Contract for approval
BMHC
Exhibit 8, Section VIII, Item A.3.f.
Provider satisfaction survey results
All Reform Health Plans
Four (4) months after the beginning of the 2nd year of Contract
BMHC
Exhibit 8, Section VIII, Item B.5.b.
Policies and procedures and program descriptions for each disease management
program
All Reform Health Plans
Annually, by April 1st
BMHC
Exhibit 8, Section VIII, Item B.1.e. (5)
Caseload maximums for case managers
HIV/AIDS specialty plan
Before providing services
BMHC
Exhibit 10, Section X, Item C.5.a.
Discrepancies in ERV
FFS Health Plans;
CCC
Within ten (10) business days of discovery
HSD analyst

 
AHCA Contract No. FA905, Amendment No. 5, Page 38 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
  Contract
Section
Submission
Plan Type
Frequency
Submit To

Exhibit 15, Section XV, Item A.1.a.
Conversion application to capitated Health Plan
FFS PSNs;
CCC
By September 1, 2012
HSD
Exhibit 15, Section XV, Item I.
Proof of coverage for any non-government subcontractor
CCC
Within sixty (60) calendar days of execution and before delivery of care
BMHC
Exhibit 16, Section XVI, Item V.4.c.
Fingerprints of newly hired principals
CCC
Within thirty (30) calendar days of hire date
Letter to HSD contract manager with list of hires and FDLE screening results

NR HMO = Non-Reform health maintenance organization, includes Health Plans
covering Frail/Elderly Program services as specified in Attachment I
Ref HMO = Reform health maintenance organization
Ref Cap PSN = Reform capitated provider service network
Ref FFS PSN = Reform Fee-for-Service Provider Service Network
NR Cap PSN = Non-Reform Capitated Provider Service Network
NR FFS PSN = Non-Reform Fee-for-Service Provider Service Network
CCC = Specialty plan for children with chronic conditions
HIV/AIDS = Specialty plan for recipients living with HIV/AIDS


23.
Attachment II, Core Contract Provisions, Section XIV, Sanctions, Item A.,
General Provisions, sub-item 1.(b) is hereby amended to now read as follows:



 
(b)
If the Agency determines that the Health Plan has not met its performance
standards, the Health Plan shall submit to the Bureau of Medicaid Quality
Management (BMQM) a performance measure action plan (PMAP) within thirty (30)
calendar days of receiving notice from the Agency.



24.
Attachment II, Core Contract Provisions, Section XIV, Sanctions, Item E., Civil
Monetary Penalties, is hereby amended to include sub-item 5. as follows:



 
5.
Notwithstanding the provisions of this Section, the Health Plan is subject to
the fines set forth in s. 409.91212, F. S.  See Attachment II, Section X,
Administration and Management, Item E., Fraud and Abuse Prevention, of this
Contract.

 
25.           Attachment II, Core Contract Provisions, Section XVI, Terms and
Conditions, Item C., Assignment, is hereby amended to include sub-item 5. as
follows:


 
5.
The entity requesting the assignment or transfer and the acquiring/merging
entity must work with the Agency to develop and implement an Agency-approved
transition plan, to include a timeline and appropriate notices to all enrollees
and all providers as required by the Agency and to ensure a seamless transition
for enrollees, particularly those requiring care coordination/case management.

 
AHCA Contract No. FA905, Amendment No. 5, Page 39 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
26.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Item
O., Subcontracts, sub-item 1.c. is hereby amended to now read as follows:



 
c.
The Agency encourages use of minority business enterprise subcontractors.  See
Attachment II, Section VII, Provider Network, Item D., Provider Contract
Requirements, for provisions and requirements specific to provider
contracts.  See Attachment II, Section XVI, Terms and Conditions, Item W.,
Minority Recruitment and Retention Plan, for other minority recruitment and
retention plan requirements.



27.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Item
V., Ownership and Management Disclosure, sub-items 4., 5. and 6. are hereby
deleted in their entirety and replaced as follows:



 
4.
By September 1st of each Contract Year, the Health Plan shall conduct an annual
background check with the Florida Department of Law Enforcement on all persons
with five percent (5%) or more ownership interest in the Health Plan, or who
have executive management responsibility for the Health Plan, or have the
ability to exercise effective control of the Health Plan (see ss. 409.912 and
435.04, F.S.).



 
a.
The Health Plan shall submit, prior to execution of this Contract, complete sets
of fingerprints of principals of the Health Plan to HSD for the purpose of
conducting a criminal history record check (see s. 409.907, F.S.).



 
b.
Principals of the Health Plan shall be as defined in s. 409.907, F.S.



 
c.
The Health Plan shall submit to the Agency Contract Manager complete sets of
fingerprints of newly hired principals (officers, directors, agents, and
managing employees) within thirty (30) calendar days of the hire date.



 
5.
The Health Plan shall submit to the Agency, within five (5) business days, any
information on any officer, director, agent, managing employee, or owner of
stock or beneficial interest in excess of five percent (5%) of the Health Plan
who has been found guilty of, regardless of adjudication, or who entered a plea
of nolo contendere or guilty to, any of the offenses listed in s. 435.04,
F.S.  The Health Plan shall submit information to HSD for such persons who have
a record of illegal conduct according to the background check.  The Health Plan
shall keep a record of all background checks to be available for Agency review
upon request.



 
6.
The Agency shall not contract with a Health Plan that has an officer, director,
agent, managing employee, or owner of stock or beneficial interest in excess of
five percent (5%) of the Health Plan, who has committed any of the above listed
offenses (see ss. 409.912 and 435.04, F.S.).  In order to avoid termination, the
Health Plan shall submit a corrective action plan, acceptable to the Agency,
which ensures that such person is divested of all interest and/or control and
has no role in the operation and/or management of the Health Plan.

 
28.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, Item
W., Minority Recruitment and Retention Plan, the header row is hereby amended to
now read as follows:



W.            Minority Recruitment and Retention Plan

AHCA Contract No. FA905, Amendment No. 5, Page 40 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract



29.
Attachment II, Core Contract Provisions, Section XVI, Terms and Conditions, is
hereby amended to include Items DD. through FF. as follows:



DD.  Authority to Act


Any person executing this Contract or any documents, instruments or assurances,
created, presented or reasonably necessary or appropriate to carry out the full
intent and purpose of this Contract, in a representative capacity, hereby
warrants to the Agency that it has implied, express or delegated authority to
enter into, execute, attest or certify this Contract or aforementioned documents
on behalf of such party which it represents.  The Health Plan shall not raise
the fact that a person executing a document, instrument or assurance as set
forth herein lacks authority to bind the Health Plan for which it is
representing as a defense to the enforcement of this Contract or other document
executed in connection with this Contract.


EE.  Proof of Execution by Electronic Copy or Facsimile.


For purposes of executing this Contract or any documents, instruments and
assurances created, presented or reasonably necessary or appropriate to carry
out the full intent and purpose of this Contract, a document signed or
electronically signed and transmitted by facsimile, e-mail or other form of
electronic transmission is to be treated as an original document.  The signature
or electronic signature of any party thereon, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of the Agency, any document transmitted by
facsimile, telecopy, e-mail or other form of electronic transmission is to be
executed in original form by the Health Plan.  The Health Plan shall not raise
the fact that any signature was transmitted through the use of a facsimile,
e-mail or other form of electronic transmission as a defense to the enforcement
of this Contract or other document executed in connection with this Contract.


FF.  Remedies Cumulative


Except as otherwise expressly provided herein, all rights, powers and privileges
conferred hereunder upon the Health Plan are cumulative and not restrictive of
those given by law.  No remedy herein conferred is exclusive of any other
available remedy; but each and every such remedy is cumulative and is in
addition to every other remedy given by Contract or now or hereafter existing at
law, in equity or by statute.


30.
Attachment II, Core Contract Provisions, Exhibit 5, Covered Services, Item 2.,
Non-Reform Health Plans covering dental as an optional service and Reform Health
Plans, Section V, Covered Services, Item H., Coverage Provisions, sub-item 3.,
Dental Services, is hereby deleted in its entirety and replaced with the
following:



Dental services are defined in the Medicaid Dental Services Coverage and
Limitations Handbook.


 
a.
For enrollees under age 21, the Health Plan shall cover diagnostic services,
preventive treatment, CHCUP dental screening (including a direct referral to a
dentist for enrollees beginning at three (3) years of age or earlier as
indicated); restorative treatment, endodontic treatment, periodontal treatment,
surgical procedures and/or extractions, orthodontic treatment, complete and
partial dentures, complete and partial denture relines and repairs, and
adjunctive and emergency services.  Fluoride varnish application in a
physician’s office under CHCUP is limited to children up to three and one half
(3 ½) years (42 months) of age.  The Health Plan shall ensure the following for
active orthodontia:

 
AHCA Contract No. FA905, Amendment No. 5, Page 41 of 45
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
(1)
The Health Plan shall ensure continuity of care for active orthodontia until
completion of care, regardless of provider network affiliation;



 
(2)
The Health Plan shall ensure reimbursement to providers for active orthodontia
until completion of care, regardless of provider network affiliation;



 
(3)
The Health Plan shall ensure maintenance of written case management continuity
of care protocol(s) that include the following minimum functions:



 
(a)
Appropriate referral of and scheduling assistance for enrollees needing
specialty dental care.



 
(b)
Documentation of referral services in enrollees' dental records, including
results.



 
(c)
Monitoring enrollees with on-going dental conditions and coordination of
services for high users such that the following functions are addressed as
appropriate: acting as a liaison between the member and providers, ensuring the
member is receiving routine dental care, ensuring that the member has adequate
support at home, and assisting enrollees who are unable to access necessary care
due to their medical or emotional conditions or who do not have adequate
community resources to comply with their care.



 
(4)
Documentation in dental records of member emergency encounters with appropriate
indicated follow-up.



 
b.
Adult services include adult full and partial denture services and medically
necessary emergency dental procedures to alleviate pain or infection.  Emergency
dental care shall be limited to emergency oral examinations, necessary x-rays,
extractions, and incision and drainage of abscess.

 
31.
Attachment II, Core Contract Provisions, Exhibit 6, HMOs & Reform Health Plans,
Behavioral Health Care, Item 1., Reform Health Plans and Non-Reform HMOs,
sub-item A., General Provisions, sub-item 5., is hereby amended to now read as
follows:



 
5.
The Health Plan shall provide the following services as described in the Mental
Health Targeted Case Management Coverage & Limitations Handbook and the
Community Behavioral Health Services Coverage & Limitations Handbook (the
Handbooks).  The Health Plan shall not alter the amount, duration and scope of
such services from that specified in the Handbooks. The Health Plan shall not
establish service limitations that are lower than, or inconsistent with, the
Handbooks.



 
a.
Inpatient hospital services for psychiatric conditions (ICD-9-CM codes 290
through 290.43, 290.8, 290.9, 293.0 through 298.9, 300 through 301.9, 302.7,
306.51 through 312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and
315.9);



 
b.
Outpatient hospital services for psychiatric conditions (ICD-9-CM codes 290
through 290.43, 290.8, 290.9, 293 through 298.9, 300 through 301.9, 302.7,
306.51 through 312.4 and 312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and
315.9);

 
AHCA Contract No. FA905, Amendment No. 5, Page 42 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
c.
Psychiatric physician services (for psychiatric specialty codes 42, 43, 44 and
ICD-9-CM codes 290 through 290.43, 290.8, 290.9, 293.0 through 298.9, 300
through 301.9, 302.7, 306.51 through 312.4 and 312.81 through 314.9, 315.3,
315.31, 315.5, 315.8, and 315.9);



 
d.
Community mental health services (ICD-9-CM codes 290 through 290.43, 290.8,
290.9, 293.0 through 298.9, 300 through 301.9, 302.7, 306.51 through 312.4 and
312.81 through 314.9, 315.3, 315.31, 315.5, 315.8, and 315.9); and for these
procedure codes  H0031; H0031HO; H0031HN; H0031TS; H0032; H0032TS; H0046; H2000;
H2000HO; H2000HP; H2010HO; H2010HE;H2010HQ; H2012;H2017; H2019; H2019HM;
H2019HN; H2019HO; H2019HQ; H2019HR; T1015; T1015HE; or T1023HE;



 
e.
Community substance abuse services when the appropriate ICD-9 CM diagnosis code
(290 through 290.43, 293 through 298.9, 302.7, 306.51 through 312.4 and 312.81
through 314.9, 315.3, 315.31, 315.5, 315.8, and 315.9) has been
documented:  H0001, H0001HN; H0001HO, H0001TS, H0047, H2010HF, H2012HF, T1007,
T1007TS, T1015HF or T1023HF;



 
f.
Mental Health Targeted Case Management (Children: T1017HA; Adults: T1017); and



 
g.
Mental Health Intensive Targeted Case Management (Adults: T1017HK).

 
 
32.
Attachment II, Core Contract Provisions, Exhibit 6, HMOs & Reform Health Plans,
Behavioral Health Care, Item 1., Reform Health Plans and Non-Reform HMOs,
sub-item C., Service Requirements, sub-item 3., Emergency Services – Behavioral
Health Services is hereby deleted in its entirety and replaced with the
following:

 
3.      Emergency Services – Behavioral Health Services


  The Health Plans shall provide emergency behavioral health services pursuant,
but not limited, to s. 394.463, F.S.; s. 641.513, F.S.; and Title 42 CFR Chapter
IV.


 
a.
Crisis Intervention Mental Health Services and Post-Stabilization Care Services



 
(1)
Crisis intervention services include intervention activities of less than
twenty-four (24) hour duration (within a twenty-four (24) hour period) designed
to stabilize an enrollee in a psychiatric emergency.



 
(2)
Post-stabilization care services include any of the mandatory services that a
treating physician views as medically necessary, that are provided after an
enrollee is stabilized from an emergency mental health condition in order to
maintain the stabilized condition, or under the circumstances described in 42
CFR 438.114(e) to improve or resolve the enrollee’s condition.



 
b.
Emergency service providers shall make a reasonable attempt to notify the Health
Plan within twenty-four (24) hours of the enrollee’s presenting for emergency
behavioral health services.  In cases in which the enrollee has no
identification, or is unable to orally identify himself/herself when presenting
for behavioral health services, the provider shall notify the Health Plan within
twenty-four (24) hours of learning the enrollee’s identity.

 
AHCA Contract No. FA905, Amendment No. 5, Page 43 of 45
 
 

--------------------------------------------------------------------------------

 


Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
 
c.
The emergency service provider shall notify the Health Plan as soon as possible
prior to discharge of the enrollee from the emergency care area or notify the
Health Plan within twenty-four (24) hours or on the next business day after the
enrollee’s inpatient admission.



 
d.
The Health Plan shall process all out-of-plan emergency behavioral health
service claims within the time frames specified for emergency claims payment in
Attachment II, Section V, Covered Services, Item H., Coverage Provisions,
sub-item 7., Emergency Services.



 
e.
The Health Plan shall submit to BMHC within ten (10) calendar days after the
Health Plan’s final appeal determination for review and final determination all
denied appeals from behavioral health care providers and out-of-plan,
non-participating behavioral health care providers for denied emergency
behavioral health service claims.



 
f.
The Health Plan shall not deny emergency services for enrollees presenting at
receiving facilities for involuntary examination under the Baker Act.

 
 
(1)
The receiving facility will make every effort to notify the Health Plan within
twenty-four (24) hours of receiving the enrollee.



 
(2)
The Health Plan shall begin coordinating the enrollee’s care upon notification
by the receiving facility.



 
(3)
A stabilized condition is determined when the physician treating the enrollee
decides when the enrollee may be considered stabilized for transfer or
discharge, and that decision is binding on the Health Plan (42 CFR
438.114(d)(3).



 
g.
Fee-for-service Health Plans shall follow provisions of subparagraph f. above
for receiving facilities that are not CSUs.



33.
Attachment II, Core Contract Provisions, Exhibit 6, HMOs and Reform Health
Plans, Behavioral Health Care, Item 1., Reform Health Plans and Non-Reform HMOs,
sub-item D., Transition Plan, sub-item 2., the second sentence is hereby amended
to now read as follows:



For enrollees who have received behavioral health services for at least six (6)
months from a behavioral health care provider, whether the provider is in the
Health Plan’s network or not, the Health Plan shall continue to authorize all
valid claims until the Health Plan has:
 
 

Unless otherwise stated, this amendment is effective upon execution.


All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.


This amendment, and all its attachments, are hereby made part of the Contract.


This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

AHCA Contract No. FA905, Amendment No. 5, Page 44 of 45
 
 

--------------------------------------------------------------------------------

 
 

Healthease of Florida, Inc.   Medicaid HMO Non-Reform Contract

 
IN WITNESS WHEREOF, the Parties hereto have caused this forty-five (45) page
amendment (including all attachments) to be executed by their officials
thereunto duly authorized.
 
HEALTHEASE OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION



BY:
/s/ Christina Cooper
 
BY:
/s/ Elizabeth Dudek
 
NAME:
 
Christina Cooper
 
 
NAME:
 
Elizabeth Dudek
 
TITLE:
 
President FL & HI Division
 
 
TITLE:
 
Secretary
 
DATE:
 
3/27/11
 
 
DATE:
 
3/31/11

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





AHCA Contract No. FA905, Amendment No. 5, Page 45 of 45
 
 

--------------------------------------------------------------------------------

 
